IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Peggy Ambler, an adult individual,        :
and John Ambler, an adult individual      :
                                          :
                  v.                      : No. 69 C.D. 2019
                                          :
Board of School Directors of the          :
Hatboro-Horsham School District,          :
and Hatboro-Horsham School District,      :
a Political Subdivision,                  :
                     Appellants           :


                                    ORDER

            NOW, January 30, 2020, having considered Appellees’ application for

reargument and Appellants’ answer in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge